The plaintiff appeals from an interlocutory decree confirming the master’s report and from a final decree dismissing a bill seeking to enjoin the Division of Fisheries and Game from making “use of the land used by the Falmouth Municipal Airport” and to restrain the division “from interfering with the continued use and operation of the Falmouth Municipal Airport on the premises it now occupies.” The trial judge was correct in ruling that the “case is governed by the decision in Executive Air Serv. Inc. v. Division of Fisheries & Game, 342 Mass. 356.”

Interlocutory and final decrees affirmed.